     Case 1:20-cv-00141-NONE-SKO Document 14 Filed 06/05/20 Page 1 of 12


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
       JOSE LEON HOPTON,                                 Case No. 1:20-cv-00141-NONE-SKO
 9
                          Plaintiff,                     SECOND SCREENING ORDER
10            v.
                                                         (Doc. 12)
11     FRESNO COUNTY HUMAN HEALTH
       SYSTEM, et al.,                                   21-DAY DEADLINE
12
                          Defendants.
13                        /

14

15          Plaintiff Jose Leon Hopton, proceeding pro se and in forma pauperis, filed a complaint on

16    January 28, 2020, against Defendants “County of Fresno D.C.F.S./C.P.S.,” “County of Fresno

17    Public Defender,” “County of Fresno Sheriffs Dpt.,” “Correctional Medical Group,” and “Fresno

18    County Health Human Services.” (Doc. 1.) In his original complaint, Plaintiff purported to allege

19    various claims related to child custody proceedings, his medical treatment in jail, and a separate

20    state court criminal conviction. (Id.) Plaintiff also filed an application to proceed in forma

21    pauperis, which was granted on February 20, 2020. (Docs. 3, 7.)

22          On March 2, 2020, the Complaint was screened, and the undersigned found that it failed to

23    state a cognizable claim. (Doc. 9.) Plaintiff was provided with the applicable legal standards so

24    that he could determine if he would like to pursue his case and was granted twenty-one (21) days

25    leave to file an amended complaint curing the pleading deficiencies identified in the order. (Id.)

26    Because Plaintiff may not join unrelated claims and unrelated defendants in the same complaint,

27    the Court allowed Plaintiff to file a first amended complaint under 42 U.S.C. § 1983 alleging only

28    claims related to his child custody proceedings or his medical treatment in jail, but not both. (Id.
     Case 1:20-cv-00141-NONE-SKO Document 14 Filed 06/05/20 Page 2 of 12


 1    at 15.) The Court explained that Plaintiff may file the other, unrelated claims in a different
 2    complaint, and may assert any claims related to his criminal case in a habeas corpus petition under
 3    28 U.S.C. § 2254. (Id. at 14–15.)
 4          The Court later granted Plaintiff an extension of time to file his first amended complaint
 5    (“FAC”), (Docs. 10, 11), and Plaintiff filed a FAC on May 11, 2020. (Doc. 12.) Plaintiff’s FAC
 6    is limited to claims raised under 42 U.S.C. § 1983 related to his child custody proceedings. (See
 7    id.) As with his original Complaint, Plaintiff has not stated any cognizable federal claims in his
 8    FAC. Because he may be able to correct the deficiencies in his pleading, Plaintiff will be granted
 9    an opportunity to amend his claims. Thus, Plaintiff is provided the pleading requirements and legal
10    standards under which his claims in a second amended complaint will be analyzed.
11                    I.        SCREENING REQUIREMENT AND STANDARD
12          The Court is required to screen complaints in cases where the plaintiff is proceeding in forma
13    pauperis. 28 U.S.C. § 1915(e)(2). Plaintiff’s FAC, or any portion thereof, is subject to dismissal
14    if it is frivolous or malicious, if it fails to state a claim upon which relief may be granted, or if it
15    seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 28 U.S.C. §
16    1915(e)(2)(B). If the Court determines that the complaint fails to state a claim, leave to amend may
17    be granted to the extent that the deficiencies of the complaint can be cured by amendment. Lopez
18    v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc).
19          The Court’s screening of the complaint is governed by the following standards. A complaint
20    may be dismissed as a matter of law for failure to state a claim for two reasons: (1) lack of a
21    cognizable legal theory; or (2) insufficient facts under a cognizable legal theory. See Balistreri v.
22    Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). Plaintiff must allege a minimum factual
23    and legal basis for each claim that is sufficient to give each defendant fair notice of what Plaintiff’s
24    claims are and the grounds upon which they rest. See, e.g., Brazil v. U.S. Dep’t of the Navy, 66
25    F.3d 193, 199 (9th Cir. 1995); McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).
26          Under Federal Rule of Civil Procedure 8(a), a complaint must contain “a short and plain
27 statement of the claim showing that the pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2).

28 Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of

                                                        2
     Case 1:20-cv-00141-NONE-SKO Document 14 Filed 06/05/20 Page 3 of 12


 1 action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662,

 2 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In determining

 3 whether a complaint states a claim on which relief may be granted, allegations of material fact are

 4 taken as true and construed in the light most favorable to the plaintiff. See Love v. United States,

 5 915 F.2d 1242, 1245 (9th Cir. 1989). Moreover, since Plaintiff is appearing pro se, the Court must

 6 construe the allegations of her complaint liberally and must afford Plaintiff the benefit of any doubt.

 7 See Karim–Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). However, “the

 8 liberal pleading standard . . . applies only to a plaintiff’s factual allegations.” Neitzke v. Williams,

 9 490 U.S. 319, 330 n.9 (1989). “[A] liberal interpretation of a civil rights complaint may not supply

10 essential elements of the claim that were not initially pled.” Bruns v. Nat’l Credit Union Admin.,

11 122 F.3d 1251, 1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir.

12 1982)).

13           Further, “a plaintiff’s obligation to provide the ‘grounds’ of [her] ‘entitle[ment] to relief’
14 requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

15 action will not do . . . . Factual allegations must be enough to raise a right to relief above the

16 speculative level.” See Twombly, 550 U.S. at 555 (internal citations omitted); see also Iqbal, 556

17 U.S. at 678 (To avoid dismissal for failure to state a claim, “a complaint must contain sufficient

18 factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ A claim has

19 facial plausibility when the plaintiff pleads factual content that allows the court to draw the

20 reasonable inference that the defendant is liable for the misconduct alleged.”) (internal citations

21 omitted).

22                                       II.        DISCUSSION
23 A.        Plaintiff’s Allegations in the FAC
24           The FAC names the following entities and individuals as Defendants: “County of Fresno
25 Dept Of Health & Human Services Et Al,” “County Of Fresno, Child Protective Services, Et Al,”

26 “Julissa Garza, Social Worker,” and “County Of Fresno, Office Of Alternate Public Defender.”
27 (Doc. 12 at 1.) The FAC brings two claims: (1) “Discrimination and Fair Access to County Services

28 Due Process Law,” (“Claim One”) and (2) “Discrimination Due Process of Law and the Denial of

                                                       3
     Case 1:20-cv-00141-NONE-SKO Document 14 Filed 06/05/20 Page 4 of 12


 1 Fair Access to Proceeding” (“Claim Two”). (Id. at 3–4.)

 2              Claim One alleges that on March 10, 2018, Plaintiff and his spouse and daughter were
 3 “denied without cause access to emergency housing for displaced families with newborns” and that

 4 Plaintiff’s “action and request was summarily denied without cause.” (Id. at 3.) Plaintiff alleges

 5 that “every other case before [his] with the same circumstances as [them] was approved through the

 6 process” but Plaintiff’s case was “not and when [they] asked as to a reason why none was given.”

 7 (Id. at 3–4.) Plaintiff alleges that as a result of the denial of emergency housing, he and his family

 8 were displaced and homeless. (Id. at 4.)

 9              Claim Two alleges that shortly after the denial of housing, Plaintiff’s child was “removed
10 from his custody for events that took place when he himself was not present” and “neither parent

11 was given fair opportunity in court to present evidence or reveal blatant falsehoods in reports

12 presented to the court.” (Id. at 4.) Plaintiff alleges that “neither counsel assigned to the plaintiffs

13 adequately advised or represented them[.]” (Id.) Plaintiff further alleges that “the Dept of C.P.S.

14 never complied with court orders allowing visitation”; “the court . . . denied access . . . to

15 reunification services to either parents without cause or acting on false facts”; “the court also

16 breached confidentiality and allowed non approved parties to participate in proceedings”; and “the

17 county of Fresno superior court prematureally [sic] and outside the statutory mandated path for

18 reunification started the process of adoption.” (Id. at 4–6.)

19              Plaintiff requests the following relief: “reversal of proceedings”; “criminal investigation”;
20 “determine civil and criminal liability”; “sanctions on operations of county agencies”; “mandated

21 oversight of county agencies”; and “trial for monetary damages.”1 (Id. at 5.)

22

23

24
     1
         Plaintiff also filed, on May 11, 2020, a “Notice to Court in Summary of Existing Complaint,” (Doc. 13). In it, he
25 summarizes the allegations in the FAC and requests the same relief that is requested in the FAC, including that the Court
     “order the agencies of the federal government to assist in the investigation of this claim[.]” (Id. at 7.) The Court
26   construes this document as an improper addendum to the FAC and construes the “requests” as simply repeating the
     requests for relief in the FAC, rather than requesting preliminary injunctive relief. The Court advises Plaintiff that under
27   Local Rule 220, pleadings must contain all exhibits and other documentation to which the pleading refers or which is
     incorporated into the pleading by reference. See E.D. Cal. L.R. 220. Thus, the Court does not consider Plaintiff’s
28   “Summary of Existing Complaint” in this screening order and disregards Plaintiff’s “requests” that are simply a
     recitation of certain requests for relief already made in the FAC.

                                                                  4
     Case 1:20-cv-00141-NONE-SKO Document 14 Filed 06/05/20 Page 5 of 12


 1
     B.     The First Amended Complaint is an Impermissible Shotgun Pleading
 2          A “[s]hotgun pleading occurs when one party pleads that multiple parties did an act, without
 3 identifying which party did what specifically; or when one party pleads multiple claims, and does

 4 not identify which specific facts are allocated to which claim.” Hughey v. Drummond, No. 2:14-cv-

 5 00037-TLN-AC, 2014 WL 579365, at *5 (E.D. Cal. Nov. 6, 2014) (citation omitted). This violates

 6 Rule 10 of the Federal Rules of Civil Procedure, which requires that “[a] party must state its claims

 7 or defenses in numbered paragraphs, each limited as far as practicable to a single set of

 8 circumstances,” and Rule 8, which requires that the complaint contain a “short and plain statement”

 9 of entitlement to relief.

10          As set forth below, Plaintiff may be able to allege cognizable claims against certain
11 defendants, but the major deficiency with the FAC, as with Plaintiff’s original complaint, as

12 currently pleaded is that it is an impermissible “shotgun” pleading. The FAC alleges various claims

13 but does not clearly state which claim is alleged against which defendant, and which specific facts

14 support each claim. Plaintiff’s complaint is almost completely devoid of dates, identities of

15 individuals involved, and any acts committed by any persons that relate to any claim.

16          It appears Plaintiff simply reworded much of the language in the original complaint to allege
17 the same information in the FAC, and the Court previously advised Plaintiff that more details needed

18 to be included to specify the individuals and acts involved in his allegations. (Compare, e.g., Doc.

19 1 at 4 (“Fresno County Department of Child Protective Services and the Fresno County Superior

20 Court proceeded with orders removing a child without conducting a fair investigation or providing

21 parents with opportunity to appear . . . The court allowed prejudicial parties to be present”), with

22 Doc. 12 at 6 (“The County of Fresno Superior Court prematureally [sic] and outside of the statutory

23 mandated path for reunification started the process of adoption without presenting fair opportunity

24 for the biological parents to be heard in court or given fair opportunity to court proceedings[.]”).

25 Further, Plaintiff names “Julissa Garza” as a defendant but does not mention any act or omission or

26 any other involvement of Ms. Garza in his allegations.
27          This is not permissible because it does not give Defendants “fair notice” of the claims against
28 which they must defend and the facts and legal theories that give rise to the claims. See Fed. R. Civ.

                                                      5
     Case 1:20-cv-00141-NONE-SKO Document 14 Filed 06/05/20 Page 6 of 12


 1 P. 8(a)(2). In any second amended complaint, Plaintiff must clearly state which claim is against

 2 which Defendant, the legal basis for the claim, and the facts that support and show that the

 3 specific defendant committed the violation asserted as the legal basis for the claim. See Fed.

 4 R. Civ. P. 8(a). Plaintiff should ensure that he explains the involvement in his alleged harm of each

 5 named defendant and the acts or omissions that give rise to the particular defendant’s liability.

 6
     C.     The First Amended Complaint Does Not State Claim Under Section 1983
 7
            It appears that Plaintiff is seeking to address purported violations of his civil rights by
 8
     attempting to assert claims pursuant to Section 1983, which "is a method for vindicating federal
 9
     rights elsewhere conferred." Albright v. Oliver, 510 U.S. 266, 271 (1994). Section 1983 provides
10

11 in relevant part:

12          Every person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes to
13          be subjected, any citizen of the United States or other person within the jurisdiction
            thereof to the deprivation of any rights, privileges, or immunities secured by the
14
            Constitution and laws, shall be liable to the party injured in an action at law, suit in
15          equity, or other proper proceeding for redress.

16 42 U.S.C. § 1983.

17          To state a cognizable claim under Section 1983, a plaintiff must allege facts from which it
18
     may be inferred (1) he was deprived of a federal right, and (2) a person or entity who committed the
19
     alleged violation acted under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Williams v.
20
     Gorton, 529 F.2d 668, 670 (9th Cir. 1976). A plaintiff must further demonstrate that each defendant
21

22 personally participated in the deprivation of his or her rights. Iqbal, 556 U.S. at 676-77, 129 S.Ct.

23 at 1949; Simmons v. Navajo County, Ariz., 609 F.3d 1011, 1020-21 (9th Cir. 2010); Ewing v. City

24 of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009). Plaintiff must clearly identify which defendant(s)

25 he believes are responsible for each violation of his constitutional rights and the supporting factual

26
     basis, as his complaint must put each defendant on notice of Plaintiff’s claims against him or her.
27
     See Austin v. Terhune, 367 F.3d 1167, 1171 (9th Cir. 2004).
28

                                                        6
     Case 1:20-cv-00141-NONE-SKO Document 14 Filed 06/05/20 Page 7 of 12

                Plaintiff appears to allege due process claims related to the denial of subsidized housing and
 1
                                                         2
 2 the removal of his child by child protective services. The Court will address each in turn.

 3              1.        Denial of subsidized housing

 4              “Due process requires that a Section 8 applicant be permitted to request an informal hearing
 5
     if denied eligibility to participate in the program, including the right to make an oral presentation.”
 6
     Lopez v. Johnson, No. 1:09-cv-02174-LJO-JLT, 2010 WL 2557451, at *4 (E.D. Cal. June 21, 2010)
 7
     (citing Davis v. Mansfield Metropolitan Housing Authority, 751 F.2d 180, 185 (6th Cir. 1984)).
 8
     However, Plaintiff does not specify that he was denied a Section 8 housing voucher, and Plaintiff’s
 9

10 claims are entirely unclear as to what services he allegedly was denied, pursuant to what program

11 the services were provided, what entity or individual denied the services, what transpired prior to

12 and during the denial, and what individuals were involved in the denial of his “emergency housing.”

13
                If Plaintiff is alleging he was denied a Section 8 housing voucher or was denied housing
14
     under a different program (which he must specify and the Court cannot infer), he must allege specific
15
     facts regarding, inter alia, for what program he was applying, the circumstances of his application
16

17 and denial, whether he requested a hearing, and whether he appealed the denial of a hearing or the

18 denial of his voucher after a hearing. The Court may not supply essential elements of a claim for a

19 pro se Plaintiff where the Plaintiff has not pled them. See, e.g., Harris v. High Desert State Prison,

20 No. CIV S-10-1031 JAM EFB P, 2011 WL 6002917, at *1 (E.D. Cal. Nov. 30, 2011) (“[T]he court’s

21
     liberal interpretation of a pro se litigant’s pleading may not supply essential elements of a claim that
22
     are not plead.”) (citing Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1992); Ivey v. Bd. of Regents
23

24
     2
         Plaintiff also lists the word “discrimination” under both claims, (see Doc. 12 at 3–4), but does not state any information
25 as to the basis on which Plaintiff believes he was discriminated. It is not clear whether Plaintiff is attempting to raise
     separate claims in addition to his due process claims based on denial of access to housing and child custody proceedings,
26   or if the “discrimination” descriptor is meant as part of his due process/fair access claims, but the Court cannot supply
     this information for Plaintiff and cannot analyze any claim of “discrimination” without any information regarding the
27   alleged discrimination. Plaintiff will be given an opportunity to amend his claims to explain the basis on which he
     believes he was discriminated, whether the discrimination claim is based on intentionality or disparate impact, and what
28   section of law his claims are brought under. See, e.g., Lonberg v. City of Riverside, 571 F.3d 846, 850 (9th Cir. 2009);
     Guardians Ass’n v. Civil Serv. Comm’n, 463 U.S. 582 (1983).

                                                                    7
     Case 1:20-cv-00141-NONE-SKO Document 14 Filed 06/05/20 Page 8 of 12

     of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982)). In any second amended complaint, Plaintiff
 1

 2 must also be specific regarding any administrative proceedings and appeals that transpired,

 3 especially if the proceedings were in state tribunals, to demonstrate that he exhausted his

 4 administrative remedies prior to filing this complaint.        See, e.g., Hale v. Vacaville Housing
 5
     Authority, No. 2:09-cv-00391 JAM KJN PS, 2010 WL 4942638, at *4-5 (E.D. Cal. Nov. 30, 2010).
 6
            2.      Child custody proceedings
 7
            Parents have a constitutionally protected liberty interest in the care and custody of their
 8
     children. See Santosky v. Kramer, 455 U.S. 745, 753 (1982). A parent “may state a cause of action
 9

10 under [Section] 1983 when she alleges that the state terminated her parent-child relationship without

11 due process of law.” Smoot v. City of Placentia, 950 F. Supp. 282, 283 (C.D. Cal. 1997). The Ninth

12 Circuit has generally characterized the right to familial association as a liberty right under the Due

13
     Process Clause of the Fourteenth Amendment. Lee v. City of Los Angeles, 250 F.3d 668, 685–86
14
     (9th Cir. 2001); Wallis v. Spencer, 202 F.3d 1126, 1136 (9th Cir. 2000) (“Parents and children have
15
     a well-elaborated constitutional right to live together without governmental interference. . . . That
16

17 right is an essential liberty interest protected by the Fourteenth Amendment’s guarantee that parents

18 and children will not be separated by the state without due process of law except in an emergency.”).

19 See also Keates v. Koile, 883 F.3d 1228, 1236 (9th Cir. 2018) (explaining constitutional standards

20 for evaluating claims based upon removal of children).

21
            However, social workers are absolutely immune from civil liability for claims concerning
22
     their “discretionary, quasi-prosecutorial decisions to institute court dependency proceedings to take
23
     custody away from parents.” Beltran v. Santa Clara Cty., 514 F.3d 906, 908 (9th Cir. 2008) (quoting
24

25 Miller v. Gammie, 335 F.3d 889, 898 (9th Cir. 2003)); see also Meyers v. Contra Costa Cty. Dep’t

26 of Soc. Serv., 812 F.2d 1154, 1157 (9th Cir. 1987). The immunity “covers the official activities of
27 social workers only when they perform quasi-prosecutorial or quasi-judicial functions in juvenile

28
     dependency court.” Hardwick v. Cty. of Orange, 844 F.3d 1112, 1115 (9th Cir. 2017). Social

                                                      8
     Case 1:20-cv-00141-NONE-SKO Document 14 Filed 06/05/20 Page 9 of 12

     workers may have absolute immunity when discharging functions that are “critical to the judicial
 1

 2 process itself.” Beltran v. Santa Clara Cty., 514 F.3d 906, 908 (9th Cir. 2008). “[S]ocial workers

 3 are not afforded absolute immunity for their investigatory conduct, discretionary decisions or

 4 recommendations.” Tamas v. Dep't of Social & Health Servs., 630 F.3d 833, 842 (9th Cir. 2010).

 5
     In those instances, only qualified, not absolute, immunity is available. Miller v. Gammie, 335 F.3d
 6
     889, 898 (9th Cir. 2003). Examples of such discretionary decisions include “decisions and
 7
     recommendations as to the particular home where a child is to go or as to the particular foster parents
 8
     who are to provide care.” Id. Further “[j]udges are absolutely immune from damage actions for
 9

10 judicial acts taken within the jurisdiction of their courts . . . A judge loses absolute immunity only

11 when [the judge] acts in the clear absence of all jurisdiction or performs an act that is not judicial in

12 nature.” Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir. 1988).

13
            Here, as with the original complaint, Plaintiff fails to plead sufficient facts to demonstrate
14
     he was not afforded the due process rights of notice and an opportunity to be heard in his child
15
     custody proceedings, except in conclusory terms. See Kirk v. I.N.S., 927 F.2d 1106, 1107 (9th Cir.
16

17 1991) (“Procedural due process requires adequate notice and an opportunity to be heard.”). Nor are

18 there sufficient facts alleging “reckless, intentional and deliberate acts and omissions of defendants”

19 constituting an “unwarranted interference” with the rights of family members. Cf. Lee, 250 F.3d at

20 685–86. Further, Plaintiff alleges that “Fresno County Department of Child Protective Services and

21
     the Fresno County Superior Court” committed certain acts. To the extent Plaintiff intends to allege
22
     that a judge or social worker performed functions within the roles described above, those individuals
23
     would be immune.
24

25          Plaintiff also fails to explain the involvement of any member of the Fresno County Public

26 Defender’s Office in his allegations, and states that “neither counsel assigned to the Plaintiffs
27 adequate advised or represented them[.]” (Doc. 12 at 4) (emphasis added). Plaintiff is advised that

28
     he may not bring claims on behalf of his spouse or child and they must be added as plaintiffs in this

                                                       9
     Case 1:20-cv-00141-NONE-SKO Document 14 Filed 06/05/20 Page 10 of 12

      case or file their own complaints if they intend to bring such claims. Further, as noted above,
 1

 2 Plaintiff does not allege any act or omission of the sole individual defendant named in the FAC,

 3 “Julissa Garza,” that would establish her liability. Plaintiff is granted leave to amend the complaint

 4 to allege claims against individual defendants such as Ms. Garza, or against Fresno County, as

 5
      described below.
 6
      D.     Plaintiff Improperly Alleges Claims Against Certain Entity Defendants
 7
             As in his original complaint, Plaintiff names municipal department entities as defendants
 8
      including “County of Fresno Dept of Health & Human Services,” “County of Fresno, Child
 9

10 Protective Services,” and “County of Fresno, Office of Alternate Public Defender.” As explained

11 in the first screening order, municipal departments are not proper defendants in a § 1983 suit. As

12 set forth above, under § 1983 only a “person” acting under color of law may be sued for claims.

13
      The term “persons” under § 1983 encompasses state and local officials sued in their individual
14
      capacities, private individuals and entities which acted under color of state law, and local
15
      governmental entities. Vance v. County of Santa Clara, 928 F. Supp. 993, 995–996 (N.D. Cal.1996).
16

17 But “persons” does not include municipal departments. Id. “[N]aming a municipal department as

18 a defendant is not an appropriate means of pleading a [Section] 1983 action against a municipality.”

19 Stump v. Gates, 777 F. Supp. 808, 816 (D. Colo. 1991). See also, e.g., Stoll. v. Cty. of Kern, No.

20 1:05-CV-01059 OWW SMS, 2008 WL 4218492, at *5 (E.D. Cal. Sept. 8, 2008) (dismissing from

21
      suit the defendant Kern County Welfare Department, a municipal department of the defendant
22
      County of Kern). The Court will provide Plaintiff with the legal standard applicable to a claim
23
      under § 1983 brought against Fresno County. See id.
24

25           There is no respondeat superior liability under § 1983, i.e. no liability under the theory that

26 one is responsible for the actions or omissions of another, such as an employee. See Board of Cty.
27 Comm’rs. of Bryan Cty. v. Brown, 520 U.S. 397, 403 (1997); Tsao v. Desert Palace, Inc., 698 F.3d

28

                                                       10
     Case 1:20-cv-00141-NONE-SKO Document 14 Filed 06/05/20 Page 11 of 12

      1128, 1139, 1144 (9th Cir. 2012). Thus, a claim would not be stated against Fresno County merely
 1

 2 because that entity employed any alleged wrongdoers, as Plaintiff appears to plead.

 3           Local governments, such as Fresno County, are “persons” subject to liability under § 1983

 4 where official policy or custom causes a constitutional tort. See Monell v. Dep’t of Social Servs.,

 5
      436 U.S. 658, 690 (1978).         To impose municipal liability under § 1983 for a violation of
 6
      constitutional rights, a plaintiff must show: “(1) that [the plaintiff] possessed a constitutional right
 7
      of which [he] was deprived; (2) that the municipality had a policy; (3) that this policy amounts to
 8
      deliberate indifference to the plaintiff’s constitutional right; and (4) that the policy is the moving
 9

10 force behind the constitutional violation.” See Plumeau v. School Dist. #40 Cty. of Yamhill, 130

11 F.3d 432, 438 (9th Cir. 1997) (citations and internal quotation marks omitted). For municipal

12 liability, a plaintiff must plead sufficient facts regarding the specific nature of the alleged policy,

13
      custom or practice to allow the defendant to effectively defend itself, and these facts must plausibly
14
      suggest that the plaintiff is entitled to relief. See AE v. Cty. of Tulare, 666 F.3d 631, 636-37 (9th
15
      Cir. 2012). It is not sufficient to merely allege that a policy, custom or practice existed or that
16

17 individual officers’ wrongdoing conformed to a policy, custom or practice. See id. at 636–68.

18           Plaintiff is granted leave to amend the complaint to attempt to allege a § 1983 claim against

19 Fresno County. Plaintiff must allege the specific policy, custom or practices that he contends give

20 rise to liability. Plaintiff may also amend his complaint to add allegations against individuals

21
      allegedly acting under color of state law who are employed by the various entities he names as
22
      defendants currently. Plaintiff must allege the acts or omissions of each such individual and
23
      how those acts or omissions give rise to liability under the applicable law.
24

25                               III.        CONCLUSION AND ORDER
26           The Court finds Plaintiff has again failed to state a claim against any defendant. As noted
27 above, the Court will provide Plaintiff with an opportunity to amend his claims and cure, to the

28 extent possible, the identified deficiencies. Lopez, 203 F.3d at 1130. Plaintiff may not change the

                                                        11
     Case 1:20-cv-00141-NONE-SKO Document 14 Filed 06/05/20 Page 12 of 12


 1 nature of this suit by adding new, unrelated claims in her amended complaint. George v. Smith, 507

 2 F.3d 605, 607 (7th Cir. 2007) (no “buckshot” complaints).

 3          Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must identify what
 4 causes of action are being pursued, identify the improper actions or basis for liability of each

 5 defendant, and the factual allegations must demonstrate plausible claims, Iqbal, 556 U.S. at 678–

 6 79. Although accepted as true, the “[f]actual allegations must be [sufficient] to raise a right to relief

 7 above the speculative level . . . .” Twombly, 550 U.S. at 555 (citations omitted). Finally, Plaintiff

 8 is advised that an amended complaint supersedes the prior complaints. Lacey v. Maricopa Cty., 693

 9 F.3d 896, 927 (9th Cir. 2012) (en banc). Therefore, Plaintiff’s amended complaint must be

10 “complete in itself without reference to the prior or superseded pleading.” Rule 220, Local Rules

11 of the United States District Court, Eastern District of California.

12          Based on the foregoing, it is HEREBY ORDERED that:
13          1.      Plaintiff is granted leave to file a second amended complaint;
14          2.      Within twenty-one (21) days from the date of service of this order, Plaintiff must
15                  file a second amended complaint curing the deficiencies identified by the Court in
16                  this order, or a notice of voluntary dismissal; and
17          3.      If Plaintiff fails to file an amended complaint in compliance with this order, the
18                  undersigned will recommend to the assigned district judge that this action be
19                  dismissed for failure to state a claim, to prosecute, and to obey a court order.
20
      IT IS SO ORDERED.
21

22 Dated:        June 4, 2020                                      /s/   Sheila K. Oberto              .
23                                                      UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28

                                                      12
